        Case 1:18-cv-02921-JMF Document 416 Filed 10/29/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, ET AL.,
                                                                  Case No. 1:18-cv-2921 (JMF)
        Plaintiffs,
                                                                  Hon. Jesse M. Furman
        v.
                                                                  MOTION FOR ADMISSION
 UNITED STATES DEPARTMENT OF COMMERCE, ET AL.,                    PRO HAC VICE

        Defendants.


TO THE HONORABLE JUDGE OF SAID COURT:

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, ALAN BUTLER, hereby move this Court for an Order for

admission Pro Hac Vice to appear as counsel for Amicus Curiae Electronic Privacy Information

Center in the above-captioned action.

       I am a member in good standing of the bars of the state of California and the District of

Columbia, and there are no pending disciplinary proceedings against me in any state or federal

court. I have never been convicted of a felony. I have never been censured, suspended, disbarred,

or denied admission or readmission by any court. I have attached my affidavit pursuant to Local

Rule 1.3.

Dated: October 29, 2018                 Respectfully Submitted,

                                        /s/ Alan Butler
                                        Alan Butler
                                        EPIC Senior Counsel
                                        ELECTRONIC PRIVACY INFORMATION CENTER
                                        1718 Connecticut Avenue, N.W. Suite 200
                                        Washington, D.C. 20009
                                        (202) 483-1140
                                        butler@epic.org
                                        Counsel for Electronic Privacy Information Center
          Case 1:18-cv-02921-JMF Document 416-1 Filed 10/29/18 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, ET AL.,
                                                                    Case No. 1:18-cv-2921 (JMF)
           Plaintiffs,
                                                                    Hon. Jesse M. Furman
           v.
                                                                    AFFIDAVIT OF ALAN
 UNITED STATES DEPARTMENT OF COMMERCE, ET AL.,                      BUTLER IN SUPPORT OF
                                                                    MOTION FOR ADMISSION
           Defendants.                                              PRO HAC VICE



          I, ALAN BUTLER, being duly sworn, hereby deposes and says as follows:

          1.      I am Senior Counsel at the Electronic Privacy Information Center representing the

Electronic Privacy Information Center.

          2.      I submit this Affidavit in Support of my Motion for Admission Pro Hac Vice in

the above-captioned action.

          3.      As shown in the Certificates of Good Standing, attached hereto as Exhibit 1, I am

a member in good standing of the bars of the State of California and the District of Columbia.

          4.      There are no pending disciplinary proceedings against me in any State or Federal

Court.

          5.      I have not been convicted of a felony.

          6.      I have not been censured, suspended, disbarred, or denied admission or

readmission by any court.

          WHEREFORE your affiant respectfully submits that he be permitted to appear as counsel

and advocate pro hac vice in this one case for Amicus Curiae, the Electronic Privacy Information

Center.
       Case 1:18-cv-02921-JMF Document 416-1 Filed 10/29/18 Page 2 of 2



Dated: October 29, 2018       Respectfully Submitted,




                              Alan Butler
                              EPIC Senior Counsel
                              ELECTRONIC PRIVACY INFORMATION CENTER
                              1718 Connecticut Avenue, N.W. Suite 200
                              Washington, D.C. 20009
                              Tel: (202) 483-1140
                              Fax: (202) 483-1248
                              butler@epic.org
Case 1:18-cv-02921-JMF Document 416-2 Filed 10/29/18 Page 1 of 2
Case 1:18-cv-02921-JMF Document 416-2 Filed 10/29/18 Page 2 of 2
         Case 1:18-cv-02921-JMF Document 416-3 Filed 10/29/18 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, ET AL.,
                                                                   Case No. 1:18-cv-2921 (JMF)
          Plaintiffs,
                                                                   Hon. Jesse M. Furman
          v.
                                                                   ORDER FOR ADMISSION
 UNITED STATES DEPARTMENT OF COMMERCE, ET AL.,                     PRO HAC VICE

         Defendants.


         The motion of Alan Butler for admission to practice Pro Hac Vice in the above captioned

case is granted.

         Applicant has declared that he is a member in good standing of the bars of the state of

California and the District of Columbia; and that his contact information is as follows:

         Alan Butler
         Electronic Privacy Information Center
         1718 Connecticut Ave., N.W. Suite 200
         Washington, D.C., 20009
         butler@epic.org
         Tel: (202) 483-1140

         Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Amicus Curiae Electronic Privacy Information Center in the above entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



Dated:
                                               United States Magistrate/District Judge
